DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The rejections under 35 U.S.C. 112(b), have been withdrawn subsequent Examiner’s current amendment.
Election/Restrictions
Claims 25-30 and 32-51 are allowable. The restriction requirement between Group I and Group II as set forth in the Office action mailed on 03/20/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement between Group I and Group II is withdrawn.  Claims 43-50, directed to a method for increasing an inductance of an electrical component, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Response to Arguments
Applicant’s arguments with respect to Pohl et al., (US 5,793,278) in view of Shimohata, (JP2007288824A) and further in view of Kin et al., (JP JP20091777922A) and Hartmann et al., (US 2008/0130184) not disclosing or suggesting, novel features of claims 25-30 and 32-51 as detailed below have been considered and are persuasive.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In claim 37, please replace as follows: 
“The component according to claim 25, wherein said expansion material includes a plastic or a polymer with a positive coefficient of thermal expansion”.
In claim 50, please replace as follows: 
“The method according to claim 43, wherein the inductance of the component is increased when the short circuit is at least partially eliminated”.
Allowable Subject Matter
Claims 25-30 and 32-51 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 25 recites, an electrical component comprising: 

said plurality of conductor sections being electrically short-circuited with one another resulting in a short circuit; 
said short circuit being at least partially eliminated when a temperature of the component exceeds a limit value; and 
an expansion material disposed between said conductor sections, said expansion material having a composition that increases in volume when the temperature of the component exceeds the limit value.  (Emphasis added).
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claims 25-30 and 32-42 are allowed because each claim is directly or indirectly dependent of independent Claim 25.
Claim 43 recites, a method for increasing an inductance of an electrical component, the method comprising the following steps: 
providing the electrical component with a conductor including a plurality of conductor sections electrically short-circuited with one another when a temperature of the component is below a limit value resulting in a short circuit; 
at least partially eliminating the short circuit when the temperature of the component exceeds the limit value; 
placing an expansion material between the conductor sections; and 
increasing a volume of the expansion material when the limit value for the temperature is exceeded.  (Emphasis added).

Claims 44-50 are allowed because each claim is directly or indirectly dependent of independent Claim 43.
Claim 51 recites, an electrical component comprising: 
a conductor including a plurality of conductor sections; 
said plurality of conductor sections being electrically short-circuited with one another by the plurality of conductor sections being uninsulated and bearing against one another, resulting in a short circuit; 
said short circuit being at least partially eliminated when a temperature of the component exceeds a limit value; and 
an expansion material disposed between said conductor sections, said expansion material having a composition that increases in volume when the temperature of the component exceeds the limit value.  (Emphasis added).
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MALCOLM BARNES/
Examiner, Art Unit 2837
2/17/2021


/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837